Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
5, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00420-CV
____________
 
IN RE SALVADOR ZAVALA,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On May
17, 2007, relator Salvador Zavala, an inmate, filed a mandamus petition in this
court, seeking a writ ordering the Honorable Marc C. Carter, presiding judge of
the 228th District Court, Harris County, Texas, to rule on relator=s AMotion for Written Rulings on all
Motions.@[1]  
Relator
failed to attach any documents to his petition in support of the requested 
relief.    Accordingly, we deny relator=s petition for writ of mandamus.    




PER
CURIAM
 
Petition Denied and Memorandum Opinion filed June 5,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.    




[1]See Tex. Gov=t Code Ann.
' 22.221 (Vernon 2004).